                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   PEDRO NAVARRO,                                         CASE NO. C18-1479-JCC
10                            Petitioner,                   ORDER
11          v.

12   JEFFERY UTTECHT,

13                            Respondent.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, U.S. Magistrate Judge. (Dkt. No. 43.) Having thoroughly considered the
17   report and recommendation and the relevant record, the Court hereby ORDERS that:
18      1. The report and recommendation (Dkt. No. 43) is ADOPTED;
19      2. Petitioner’s habeas petition (Dkt. No. 6) is DENIED, and this action is DISMISSED with
20          prejudice;
21      3. In accordance with Rule 11 of the Rules Section 2254 Cases in the United States District
22          Courts, a certificate of appealability is DENIED;
23      4. The Clerk is DIRECTED to send a copy of this order to the parties and to Judge Theiler.
24          //
25          //
26          //


     ORDER
     C18-1479-JCC
     PAGE - 1
 1          DATED this 8th day of April 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1479-JCC
     PAGE - 2
